Citation Nr: 1618084	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-42 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of fractured tooth number 9 and tooth number 10.

2.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1999 to September 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in St. Petersburg, Florida.  Original jurisdiction over the claims file was subsequently transferred to the RO in Boston Massachusetts.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record (VA Form 9 received in September 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is not a component of any issue on appeal.  Therefore, the Board does not have jurisdiction over TDIU, and the issue is referred to the AOJ for appropriate action.  See 38 C.F.R. §19.9(b)(2015).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  The Board acknowledges that the May 2009 rating decision informed the Veteran that: "We will refer this issue to the VA medical facility closest to your address of record," however, the claims file does not contain a record of any determination regarding that claim, and the Veteran has asserted that no action was taken.  As no initial determination has been made regarding the claim of entitlement to service connection for a dental disability for treatment purposes only, the Board does not have jurisdiction over that issue and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.  

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The only dental injury in service was a fracture of tooth number 9 and tooth number 10; there is no compensable dental disability.  


CONCLUSION OF LAW

Service-connected compensation for a dental disability is not warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA law, compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, Diagnostic Codes 9900-16.  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See Note, 38 C.F.R. § 4.150, Diagnostic Code 9913.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  Simington v. West, 11 Vet. App. 41 (1998); 38 C.F.R. § 3.381.  Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes. 

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show not only that there was a dental trauma or disease (such as osteomyelitis, but not periodontal disease), but that the trauma or disease caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

Here, service treatment records reveal fractures to tooth number 9 and tooth number 10 during basic training.  The teeth were repaired with dental bonding at that time.  

On the basis of the lack of a current compensable dental disability as defined under VA law, the Board finds that the law, and not a dispute of facts, is dispositive here.  There is no evidence or assertion that there has been a loss of substance of the body maxilla or mandible involving tooth number 9 or tooth number 10.  Indeed, on a VA Form 21-4238 (Statement in Support of Claim) dated October 18, 2011, the Veteran stated that she never filed for service connection, per se, for the dental condition, but filed for one time treatment, and that the claim was never forwarded to a VA Medical Center for adjudication.  That issue has been referred to the RO.

Accordingly, as there is no compensable dental disability in this case under VA law, service-connected compensation for a dental disability is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

As discussed above, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to dental claims.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.




ORDER

Service connection for residuals of fractured tooth number 9 and tooth number 10 is denied.


REMAND

The Veteran is seeking service connection for a left foot disorder, which she has claimed as residuals of a stress fracture.  While service treatment records substantiate a stress fracture in service in 1999, a post-service X-ray in May 2009 did not find any concurrent residuals, and a May 2009 VA examiner offered an opinion that there were no residuals of the injury at that time.  

VA outpatient records in August 2009 and February 2010 reveal that the Veteran has been diagnosed with polyarthritis found to be secondary to ulcerative colitis, described as "enteropathic associated arthritis" (VBMS record 03/19/2010).  It is unclear whether this condition encompasses the joints of the left foot.

In a March 2015 rating decision, the RO granted service connection for ulcerative colitis.  While the Veteran has specifically claimed that her left foot condition represents stress fracture residuals, the Veteran is not competent to provide a diagnosis such as arthritis, and she is not competent to relate current symptomatology to a remote injury 15 years ago.  She is therefore not competent to limit her left foot claim solely to stress fracture residuals.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet.App. Feb 17, 2009).

In light of the recent grant of service connection for ulcerative colitis, there is now a secondary service connection theory of etiology that must be considered.  

In addition, the Board notes that the most recent VA examination is now seven years old.  This is significant as the Veteran has asserted that her foot has worsened since that examination and that a new examination would substantiate a current left foot disability.  See VA Form 21-4238 (Statement in Support of Claim) October 18, 2011.  She has also asserted that VA treatment records reveal that she has been prescribed orthotics and that she receives injections for foot pain.  However, a review of the claims file reveals that the RO has not associated VA treatment records with the claims file more recent than March 2010.  The Board is therefore unable to evaluate this assertion.

Accordingly, the claim of entitlement to service connection for a left foot disorder is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified, including outstanding VA treatment records.  

2.  If the records obtained indicate that there is or maybe a currently diagnosed foot disability, then undertake any appropriate additional development, to include the procurement of a VA medical examination and/or opinion. 

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


